DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 Jun 2021.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Chi on 26 Jul 2022.
The application has been amended as follows: 
Regarding claims 13-17, cancel claims 13-17.


Allowable Subject Matter
Claims 1-12 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art or record fails to disclose, teach, or fairly suggest, 
penetrating through the mouths of said bottles into said beverages with the sound waves and/or making the sidewalls of said bottles vibrate with the sound waves, so that CO2 is expelled from said beverages, thereby forming undissolved C02 that rises to the surface of the beverage and there creates foam displacing air present in headspaces of said bottles above said beverages through said mouths.
The prior art of record that comes closest to teaching this limitation is Abe et al. JPH07291395A (Abe).  However, Abe does not disclose the method of the forming of undissolved CO2 that rises to the surface of the beverage and there creates foam displacing air present in headspace of the bottles above the beverages through the mouths of the same. Additionally, Takenouchi US20120208901A1 (Takenouchi) or other prior art fails, in combination with Abe, to address the limitation for the method to form undissolved CO2 that rises to the surface of the beverage and there creates foam displacing air in the bottle’s headspace. Therefore, this prior art fails to teach the aforementioned limitation and would require unreasonable combinations that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 04 Apr 2022, with respect to drawings have been fully considered and are persuasive.  The objection of the drawing has been withdrawn. 

Applicant’s arguments, see Pages 8-11, filed 04 Apr 2022, with respect to Claims 1 and 5 have been fully considered and are persuasive.  The rejection of Claims 1 and 5 have been withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        28 July 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731